Citation Nr: 1824008	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-33 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral pes planus prior to July 27, 2012, and in excess of 30 percent from July 27, 2012. 

2. Entitlement to service connection for a left knee disability to include as due to bilateral pes planus.

3. Entitlement to service connection for a right knee disability to include as due to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was remanded in August 2015 for additional development.

The Veteran testified before the undersigned Veteran Law Judge in January 2018. A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Prior to July 27, 2012, the Veteran's bilateral pes planus showed no objective evidence of painful motion, edema, instability, weakness, or tenderness to palpation bilaterally. These manifestations produced no more than mild bilateral pes planus disability.

2. As of July 27, 2012, the Veteran's bilateral pes planus is not manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation that is not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1. Prior to July 27, 2012, the criteria for a compensable rating for bilateral pes planus have not been met. 38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.71a, Diagnostic Code 5276 (2017).

2. As July 27, 2012, the criteria for a 30 percent rating for bilateral plantar pes planus have not been met. 38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.71a, Diagnostic Code 5276 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in September 2009. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to his claim decided herein, and the examinations adequately provide the findings necessary to a resolution to this issue. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is seeking an initial compensable rating for bilateral pes planus prior to July 27, 2012, and in excess of 30 percent thereafter under Diagnostic Code 5276. 

Diagnostic Code 5276 provides ratings for acquired flatfoot. Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent) disabling. Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability. Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability. 38 C.F.R. § 4.71a (2017).

A May 2010 VA examination report concerning the Veteran's bilateral pes planus noted range of motion of the right foot was extension to 5 degrees and plantar flexion to 55 degrees. Inversion and eversion were noted to 15 degrees. No tenderness was noted on palpitation. No callosities were noted. No swelling, heat, or redness were noted. The Achilles tendon was noted to be normally aligned. Examination of the left foot showed dorsiflexion to 5 degrees and plantar flexion to 55 degrees. Inversion was noted to 22 degrees and eversion to 18 degrees. No tenderness about the foot was noted. No callosities were noted. No increased heat, swelling, or redness was noted. The Achilles tendon was well aligned. No forefoot abnormalities were noted. The Veteran was diagnosed with bilateral pes planus assessed as mild. 

A July 2012 VA examination report shows that the Veteran reported being unable to stand long on his feet. He reported swollen feet that felt like they were burning. The Veteran also reported pain moving up his legs and into his knees. Pain of the feet with use and with manipulation were noted. Swelling on use was noted. No calluses were noted. Extreme tenderness of the plantar surface of both feet were noted. The examiner noted that the Veteran's symptoms would not be relieved by arch supports. Decreased longitudinal arch height on weight-bearing was noted. No marked deformity of the foot was noted. No marked pronation of foot was shown. No weight-bearing line falling over or medial of the great toe was noted. The Achillis tendon position was normal. Functional impact of the bilateral pes planus showed impairment on standing and walking. The Veteran's posture was within normal limits and he had a gait that was antalgic due to bilateral foot pain.

A January 2015 VA examination report noted the Veteran's diagnosis of bilateral pes planus. The Veteran reported bilateral foot burning with no flare-ups. Functional impairment was noted as a difficulty with prolonged standing and walking. Pain on use of the feet was noted. Pain on manipulation of the feet was not reported. An indication of swelling on use was noted. Callouses were not shown. Arch supports did not relieve the Veteran's symptoms. No extreme tenderness of the plantar surfaces was reported. Decreased longitudinal arch height of both feet on weight bearing was noted. The weight bearing line was noted not to fall over or medial to the great toe. No abnormalities of the Achillis tendons were noted. Pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repetitively over time were noted for the right and left foot. 

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of an initial compensable rating for bilateral pes planus, prior to July 27, 2012.

The Board notes that moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is not shown. Rather, prior before July 27, 2012, a VA examination showed that the Veteran's bilateral pes planus was evaluated as mild. 38 U.S.C.A. § 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether the Veteran's service-connected bilateral pes planus warrants an increased rating under any of the other diagnostic codes prior to July 27, 2012 pertaining to the foot, including Diagnostic Codes 5277-5284. 38 C.F.R. § 4.71a (2017). The Board finds that Diagnostic Codes 5277 (bilateral weak foot), 5278 (claw foot/pes cavus), 5279 (Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) are not applicable because the evidence does not show that the Veteran's bilateral foot disability has been manifested by these disabilities at any time during the appeal period. 

Consideration has also been given to whether a higher rating may be assigned under Diagnostic Code 5284 (other foot injuries). However, the United States Court of Appeals for Veterans Claims (Court) has specifically addressed this question, finding that in cases involving evaluation of diagnosed pes planus, the appropriate Diagnostic Code is 5276 governing the evaluation of pes planus, and that to evaluate service-connected pes planus disabilities under Diagnostic Code 5284 constitutes impermissible rating by analogy. In essence, the Court determined that Diagnostic Code 5284 is not applicable to claims involving the evaluation of pes planus disabilities. Copeland v. McDonald, 27 Vet. App. 333, 338 (2017) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy). In light of Copeland, the Board finds that Diagnostic Code 5284, governing foot injuries, other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot conditions specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy.

The Board has also considered whether a compensable rating is warranted under 38 C.F.R. § 4.59 for painful motion. The Board notes that 38 C.F.R. § 4.59 specifically provides that, "[i]t is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for a joint." The Board acknowledges the Veteran's reports of intermittent pain and cramping. The May 2010 examination report showed no objective nor subjective evidence of painful motion prior to July 27, 2012. A compensable rating is not warranted under 38 C.F.R. § 4.59.

The Board acknowledges the Veteran's assertions that his bilateral pes planus is more severe than evaluated, to include his reports of pain. The Veteran is competent to report these symptoms and his reports are found credible. Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board finds, however, that neither the lay nor medical evidence demonstrates that the criteria for higher evaluations have been met. The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned noncompensable rating prior to July 27, 2012 is warranted.

Accordingly, a preponderance of the evidence is against the assignment of a compensable initial rating for bilateral pes planus prior to July 27, 2012. The claim must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of July 27, 2012, the Veteran asserts that his bilateral pes planus warrants a rating in excess of 30 percent under Diagnostic Code 5276. After a review of the evidence the Board finds that the Veteran's bilateral pes planus was manifest by no more than severe bilateral flatfoot impairment from that date. The assigned 30 percent rating under Diagnostic Code 5276 is warranted for severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. A higher rating for bilateral pes planus requires evidence of pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and symptoms not improved by orthopedic shoes or appliances. Such symptoms were not manifest upon VA examinations in July 2012 and January2015. Additional review of VA treatment records shows that the Veteran's major symptom reported was pain of the plantar surfaces.  However, the criteria for a higher rating were not demonstrated for bilateral pes planus as of July 27, 2012.

The Board has considered whether the Veteran's service connected bilateral pes planus warrants an increased rating under any of the other diagnostic codes prior to July 27, 2012 pertaining to the foot, including Diagnostic Codes 5277-5284. 38 C.F.R. § 4.71a (2017). The Board finds that Diagnostic Code 5277s (bilateral weak foot), 5278 (claw foot/pes cavus), 5279 (Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) are not applicable because the evidence does not show that the Veteran's bilateral foot disability has been manifested by these disabilities at any time during the appeal period. 

Consideration has also been given to whether a higher rating may be assigned under Diagnostic Code 5284 (other foot injuries). However, the Court has specifically addressed this question, finding that in cases involving evaluation of diagnosed pes planus, the appropriate Diagnostic Code is 5276 governing the evaluation of pes planus, and that to evaluate service-connected pes planus disabilities under Diagnostic Code 5284 constitutes impermissible rating by analogy. In essence, the Court determined that Diagnostic Code 5284 is not applicable to claims involving the evaluation of pes planus disabilities. Copeland v. McDonald, 27 Vet. App. 333, 338 (2017) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy). In light of Copeland, the Board finds that Diagnostic Code 5284, governing foot injuries, other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot conditions specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under Diagnostic Code 5284 would constitute an impermissible rating by analogy.

The Board acknowledges the Veteran's assertions that his bilateral pes planus is more severe than evaluated, to include his reports of pain. The Veteran is competent to report these symptoms and his reports are found credible. Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board finds, however, that neither the lay nor medical evidence demonstrates that the criteria for the next higher evaluation have been met. The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned initial 30 percent rating from July 27, 2012 is warranted.

Accordingly, a preponderance of the evidence is against the assignment of a compensable initial rating for bilateral pes planus prior to July 27, 2012 and in excess of 30 percent from July 27, 2012. The claim must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial compensable rating for bilateral pes planus prior to July 27, 2012, and in excess of 30 percent from July 27, 2012 is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for right and left knee disabilities, he was afforded a VA examination in May 2010. The VA examiner diagnosed the Veteran with status post partial lateral meniscectomy right knee and early degenerative joint disease left knee. After a review of the Veteran's claims file the examiner opined that it was less likely as not the Veteran's bilateral knee disabilities were related to his tour of military duty. The examiner reported that the opinion was based upon inadequate documentation to cause such a nexus. 

A review of the Veteran's service treatment records shows that the Veteran reported straining both of his knees and pain affecting his knees in March 1977.

An October 1980 service treatment record shows that the Veteran reported pain in the left knee assessed as a possible twisted tendon or torn tendon.

The Board thus finds that a new examination is required to clarify the etiology of the Veteran's bilateral knee disabilities. Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be obtained). Here, the Board notes that the May 2010 VA examiner determined that the Veteran's knee conditions was not incurred in service but did not address treatment for bilateral knee conditions in 1977 and 1980 Therefore, on remand an opinion regarding this issue should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine etiology of his left and right knee disabilities. The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms. The examiner should include a detailed rationale for all opinions provided. The examiner is requested to set forth all manifestations of the bilateral knee disability(disabilities), and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any left or right knee disability was caused by or had onset during the Veteran's active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any left or right knee disability was caused by the Veteran's service-connected bilateral pes planus?

(c) Is it is as least as likely as not (50 percent probability or greater) that any left or right knee disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected bilateral pes planus disability?

3.  Then, the remaining claims on appeal should be readjudicated.  If any claim remains denied, the Veteran and his representative should be provided an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


